Exhibit 10.1
 
Non-Employee Director Compensation Policy (effective March 1, 2015)


Board Member Annual Cash Retainer
$45,000
   
Board Member Annual Equity Retainer
$45,000
   
Lead Independent Director Annual Cash Retainer
$96,000
   
Committee Member Annual Cash Retainer
$4,500
   
Audit Committee Chair Annual Cash Retainer
$10,000
   
Compensation Committee Chair Annual Cash Retainer
$10,000
   
Nominating and Governance Committee Chair Annual Cash Retainer
$5,000



The Cash Retainers are based on the calendar year and, except for the Lead
Independent Director Annual Cash Retainer, shall be paid quarterly at the end of
each quarter.  For example, the Board Member Annual Cash Retainer is paid as
follows:  $11,250 on March 31, $11,250 on June 30, $11,250 on September 30 and
$11,250 on December 31.  The Lead Independent Director Annual Cash Retainer
shall be paid monthly on the last day of each month.  A Committee chairperson
shall receive his/her Committee chair retainer fee in addition to his/her
Committee member retainer fee.  Retainer fees will not be pro-rated in the event
of resignation (i.e., the resigning member would not be entitled to receive
retainer fees if the resignation is effective mid-quarter).


The Lead Independent Director Annual Cash Retainer shall be paid for service as
Lead Independent Director and shall be in lieu of receiving any other Cash
Retainer that the Lead Independent Director would otherwise be entitled to
receive for service as a member of the Board, as a chair of any standing
Committee of the Board or as a non-chair member of any standing Committee of the
Board.  The Lead Independent Director shall, nonetheless, be entitled to the
Board Member Annual Equity Retainer.


The Board Member Annual Equity Retainer shall be paid in options to purchase the
Corporation’s common stock (“Options”).  Option grants will be made effective at
the close of business on the date of the annual meeting of stockholders (such
date being the grant date for purposes of determining the exercise price of the
Options).  The exercise price of all Options granted under this Policy shall be
the Corporation’s closing stock price on the date of grant, or, if the date of
grant is not a trading day, then the first trading day after the date of
grant.  The number of Options to be granted shall equal $45,000 divided by the
Corporation’s closing stock price on the date of grant, or, if the date of grant
is not a trading day, then the first trading day after the date of
grant.  Options will vest on a pro rata daily basis over the period from the
date of grant until the one-year anniversary of the date of grant, so long as
such director remains a member of the Board.  Notwithstanding the foregoing, in
the event that the annual meeting does not occur within one year of the previous
year’s annual meeting, then the Board shall grant the Board Members additional
Options, with terms and vesting determined by the Board in its reasonable
discretion, to compensate the Board Members for delayed payment of the Board
Member Annual Equity Retainer.
 
 
 

--------------------------------------------------------------------------------

 
 
With respect to a member who is appointed to the Board other than at the annual
meeting of the stockholders, such member shall receive a Board Member Annual
Equity Retainer upon appointment that shall be determined as above but pro-rated
for the period beginning on the date of appointment and ending immediately prior
to the next annual meeting of stockholders.  Additionally, any cash retainer
fees due at the end of the quarter that such member joined the Board shall be
pro-rated for the period beginning on the date of appointment and ending at the
end of such quarter.  Newly appointed members of the Board shall also receive an
initial equity grant of an option to purchase 50,000 shares of common stock
which vests 20% immediately and 20% on each anniversary of the grant date for
four years thereafter.
 
Each Board Member shall be entitled to receive a Committee Member Annual Cash
Retainer of $4,500 for service in a non-chair capacity on one standing Committee
of the Board.  Each Board Member who serves in the capacity of chairperson of a
Committee shall receive the corresponding Committee Chair Annual Cash Retainer
as stated above, as well as the Committee Member Annual Cash Retainer for
service on such Committee.  In no event shall a Board Member be eligible to
receive more than two Committee Chair Annual Cash Retainers and two Committee
Member Annual Cash Retainers.
 
 
 

--------------------------------------------------------------------------------